Name: Commission Regulation (EC) No 1517/98 of 15 July 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 Avis juridique important|31998R1517Commission Regulation (EC) No 1517/98 of 15 July 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 200 , 16/07/1998 P. 0028 - 0028COMMISSION REGULATION (EC) No 1517/98 of 15 July 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 4(5) thereof,Whereas Article 5(1) of Commission Regulation (EEC) No 1164/89 (3), as last amended by Regulation (EC) No 1368/98 (4), sets a time limit for the submission of declarations of areas sown and provides for a progressive reduction in aid where that limit is passed; whereas this same progressiveness should also apply to the reduction in aid where the final date for the submission of aid applications pursuant to Article 8(1) of Regulation (EEC) No 1164/89 is passed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 Article 8(1) of Regulation (EEC) No 1164/89 is replaced by the following:'1. All growers of fibre flax and/or hemp shall lodge an annual aid application no later than 30 November for flax and 31 December for hemp.If an aid application is lodged in the 25 days after the respective time limits, the aid referred to in Article 4 of Regulation (EEC) No 1308/70 shall be reduced by 1 % for each working day it is late. No aid shall be granted in respect of applications lodged after those 25 days.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4. 7. 1970, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 121, 29. 4. 1989, p. 4.(4) OJ L 185, 30. 6. 1998, p. 13.